978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Lisle Ed DEYGOO, Defendant-Appellant.
No. 92-6933.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 27, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Malcolm J. Howard, District Judge.  (CR-90-53)
Lisle Ed Deygoo, Appellant Pro Se.
Jane H. Jolly, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
Affirmed.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Lisle Ed Deygoo appeals the district court's denial of his motion to vacate his sentence as illegally imposed.  Deygoo pled guilty to drug trafficking in April 1991.  On August 2, 1991 Deygoo was sentenced to 60 months in prison.  On August 19, 1992 Deygoo moved for relief from the sentence pursuant to Fed.  R. Crim.  P. 35(a).  The district court denied the motion.  Because the district court did not err, we affirm.


2
Rule 35(a) is only available to correct a sentence where remand of the sentence has been ordered by an appellate court.  Fed. R. Crim.  P. 35(a).  No such remand occurred in Deygoo's case.1  Further, subsection (b) of Rule 35 does not apply, because Deygoo moved for relief more than one year after the date of the imposition of his sentence.  Fed. R. Crim.  P. 35(b).2  Thus, the district court correctly denied Deygoo's motion.  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 No appeal was made from the sentence.  Deygoo waived his appeal rights in his plea agreement


2
 Subsection (c) is not applicable because it was not in effect at the time of the offense